UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, 2010 EASTERN VIRGINIA BANKSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 0-23565 (Commission File Number) 54-1866052 (IRS Employer Identification No.) 330 Hospital Road Tappahannock, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(804) 443-8423 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 16, 2010, Eastern Virginia Bankshares, Inc. issued a news release announcing its financial results for the period ended March 31, 2010.A copy of the press release is being furnished as an exhibit to this report and is incorporated by reference into this Item 2.02. Item9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release issued by the Registrant dated April 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTERN VIRGINIA BANKSHARES, INC. Date: April 16, 2010By:/s/ Ronald Blevins Ronald L. Blevins Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1Press release issued by the Registrant dated April 16, 2010.
